Citation Nr: 1107982	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  04-28 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for the service-connected residuals of a right knee sprain.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the residuals of a right wrist injury.  

3.  Entitlement to service connection for allergic rhinitis.
  
4.  Entitlement to service connection for degenerative joint disease of the left knee.

5.  Entitlement to service connection for hypertension, to include as secondary to sleep apnea.

6.  Entitlement to service connection for sleep apnea.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 to September 1993.

This matter arises before the Board of Veterans' Appeals (Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a noncompensable evaluation for the Veteran's right knee disability; a December 2004 rating decision of the VA RO in Montgomery, Alabama, which denied entitlement to service connection for degenerative joint disease of the left knee; a December 2005 rating decision of the VA RO in Montgomery, Alabama, which found that new and material evidence had not been submitted to reopen the Veteran's right wrist claim; a June 2008 rating decision of the VA RO in Montgomery, Alabama, which denied entitlement to service connection for high blood pressure, sleep apnea, and allergic rhinitis; and a July 2010 rating decision of the VA RO in Montgomery, Alabama, which found that new and material evidence had not been submitted to reopen the Veteran's back disability claim.  

The issues of entitlement to service connection for allergic rhinitis, degenerative joint disease of the left knee, hypertension, sleep apnea, and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran was able to flex his knee to at least 125 degrees and extend it to at least 9 degrees throughout the appeal period.

2.  In its August 2001 rating decision, the RO denied the Veteran's right wrist claim because he had not submitted new and material evidence that demonstrated residuals of a right hand disability.  The Veteran did not appeal this decision, and it became final.

3.  Evidence received subsequent to the August 2001 rating decision does not raise a reasonable possibility of substantiating the Veteran's right wrist claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for the Veteran's service-connected residuals of a right knee sprain have not been met or approximated during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5099-5024 (2010).  

2.  The August 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  

3.  New and material evidence has not been submitted, and the claim of entitlement to service connection for the residuals of a right wrist disability is not reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In May 2003, May 2004, June 2005, September 2008, and April 2009 correspondence, the RO advised the Veteran of what the evidence must show to establish entitlement to an increased rating for his right knee disability and described the types of evidence that the Veteran should submit in support of his claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The VCAA notice letters also described the elements of degree of disability and effective date.  As part of that notice, the RO told the Veteran that disability ratings usually range from zero to 100 percent depending on the disability involved and based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  

In the present case, the Board notes that the Veteran was provided with adequate notice with respect to his increased rating claim by virtue of the aforementioned VCAA notice letters.  Those documents informed the Veteran of the necessity of providing on his own or with VA assistance medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment.  The letters also notified the Veteran that, should an increase in disability be found, a disability rating would be determined by applying relevant diagnostic code(s) and included examples of pertinent medical and lay evidence that the Veteran may submit or ask the Secretary to obtain relevant to establishing entitlement to increased compensation.  The Veteran was also provided with the rating criteria found in Diagnostic Code 5260 used to rate his disability.  

In particular regard to additional notice requirements relevant to the Veteran's request to reopen his right wrist claim, the Board notes that the RO explained in the June 2005 VCAA notice letter that the Veteran's claim was previously denied, he was notified of the decision, and that the decision had become final.  The RO also explained that VA needed new and material evidence in order to reopen the Veteran's claim.  The notice letter defined new and material evidence as evidence submitted to VA for the first time that raised a reasonable possibility of substantiating his claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).      
Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the Veteran with compensation and pension examinations in June 2003, June 2004, October 2005, and May 2010; obtained the Veteran's VA and private medical records to the extent possible, and associated the Veteran's service treatment records (STRs) and hearing transcript with the claims file.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are, collectively, more than adequate, as they were predicated on a full reading of the private and VA medical records in the Veteran's claims file.  All examinations included the Veteran's subjective complaints about his disabilities and the objective findings needed to rate the disabilities.   

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review.  

Right Knee

The Veteran requests a disability rating higher than 10 percent for his service-connected residuals of a right knee sprain.  Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practically determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2010).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran filed his claim for a higher evaluation in December 2002.  A July 2004 decision review officer decision granted the Veteran a 10 percent disability rating under Diagnostic Code 5260 effective December 26, 2002, the date the RO received the Veteran's claim.  The next month, in August 2004, the Veteran filed a timely substantive appeal to the Board.  Under Diagnostic Code 5260, a noncompensable rating is appropriate when knee flexion is limited to 60 degrees.  A 10 percent disability rating is warranted for flexion limited to 45 degrees, and a 20 percent disability rating is warranted for flexion limited to 30 degrees. 

The Veteran underwent a compensation and pension examination in June 2003 for his joints.  The examination revealed a normal range of motion from nine degrees to 140 degrees in the Veteran's right knee with no swelling or tenderness.  McMurray test was slightly positive, and Lachman test was negative.  The examiner diagnosed the Veteran with degenerative joint disease.  The following month, in July 2003, X-rays revealed that the Veteran had a mild bilateral varus deformity that was slightly greater on the right side.  The X-rays also confirmed that he had mild degenerative joint disease in the medial and patellofemoral spaces bilaterally that were worse on the right side.  However, the Veteran's knee had no acute abnormality.  The RO afforded the Veteran another compensation and pension examination in June 2004.  This examination focused on the Veteran's left knee, but the examiner reaffirmed the findings of the July 2003 X-rays and diagnosed the Veteran with degenerative joint disease of the right knee with a possible posterior meniscal tear.

In September 2006, the Veteran completed an initial evaluation for physical therapy.  He demonstrated a slightly decreased active range of motion with mildly increased pain at the end range of flexion, which was approximately 125 degrees.  The Veteran was mildly tender to palpation along the medial and lateral aspect of his knee and continued to report increased pain primarily with descending steps.  The physical therapist instructed the Veteran in beginning exercises to perform and treated him with modalities for pain relief.  The Veteran tolerated treatment well.  

The Veteran's most recent compensation and pension examination occurred in May 2010.  The Veteran told the examiner that his current symptoms included right knee pain about twice a week that was aggravated by mowing the grass, climbing stairs, and going downstairs.  He reported that he would experience flare ups twice a week, which were manifested by moderate pain lasting two hours after elevation.  The Veteran only used an Ace bandage as an assistive device, was able to stand 30 to 35 minutes and walk one-half mile.  He treated himself with Ibuprofen as needed for pain.  The examiner noted that the Veteran's right knee symptoms did not include any deformity, giving way, instability, incoordination, episodes of dislocation or subluxation, locking episodes, or effusion.  However, he did experience pain, stiffness, weakness, and decreased speed of joint motion.

On physical examination, the examiner noted that the Veteran's right knee displayed crepitus, tenderness, guarding of movement, and subpatellar tenderness.  The Veteran was able to flex his right knee from zero to 125 degrees without objective evidence of pain.  The examiner also found objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  Furthermore, the Veteran did not have any joint ankylosis.  An X-ray revealed a mild narrowing of the medial femorotibial joint space with the rest of the joint spaces preserved and no fractures, dislocations, or joint effusion.  Finally, the examiner concluded that the Veteran's right knee disability only resulted in mild effects on the Veteran's usual daily activities, such as chores, exercise, and sports.  

The Board observes that the Veteran testified at his Travel Board hearing that his knee bothered him when he walked with his wife.  He claimed that on several occasions, his knee would give out on him while walking across a parking lot and that he even fell down the stairs one morning.  He further testified that he was told to wear a brace for his knee but was never given one.  The Veteran then stated that his knee popped a lot when it gets cold, that Motrin helped subside his pain a little, and that he had to go up stairs sideways.

Thus, in light of the aforementioned evidence, the Board finds that the Veteran's right knee disability was never manifested by limitation of flexion to the 30 degrees required for the next higher 20 percent disability rating under Diagnostic Code 5260.  Indeed, the Veteran was always able to flex his right knee to at least 125 degrees.  Nevertheless, the Board will also review the Veteran's claims under other related diagnostic codes.  However, the Veteran was able to extend his leg to at least 9 degrees throughout the appeal period and, therefore, does not meet the criteria for an increased rating under Diagnostic Code 5261, which would require limitation of extension to 15 degrees.  Furthermore, there is no evidence that the Veteran has ankylosis of his knee; subluxation or lateral instability; cartilage, semilunar, dislocated with frequent episodes of locking, pain, and effusion into the joint; or malunion of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262 (2010).  Additionally, Diagnostic Codes 5259 and 5263 for removal of the symptomatic cartilage, semilunar, and genu recurvatum do not allow for disability ratings over 10 percent.

In regards to whether the Veteran's right knee disability adversely affected his employability, such has been contemplated in the assignment of the current schedular evaluation.  The evidence does not reflect that his right knee disability alone has caused marked interference with employment (i.e. beyond that already contemplated in the assigned evaluation) or necessitated any frequent periods of hospitalization such that application of the regular schedular standards is rendered impracticable.  Thus, referral to the RO for consideration of the assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.

Based on the foregoing, the Board finds the preponderance of the evidence weighs against the assignment of a schedular evaluation higher than 10 percent for the entire appeal period for the Veteran's service-connected residuals of a right knee strain.  Thus, the Veteran's claim is denied. 

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     
    
Right Wrist

The Veteran's current claim is one involving entitlement to service connection for the residuals of a right wrist injury.  He claims that he injured his right wrist in service playing football and again in a van accident.  By way of background, the RO originally denied the Veteran service connection for this disorder in February 1994, finding that residuals of a right wrist injury were not found on VA examination.  The Veteran submitted a vague statement in November 2004 that the RO appears to have interpreted as a request to reopen his claim.  In March 1995, the RO found that it had not received evidence showing an injury to the Veteran's right wrist, finger, and thumb in service that resulted in a chronic condition requiring continuous treatment.  Thus, the issue of "materiality of evidence to establish service connection for residuals of injury to right wrist" remained denied.  The Veteran did not appeal this decision, and it became final.  

Then, in June 1997, the Veteran submitted a statement in which he declared that he had problems with pain in his wrist.  A November 1997 rating decision indicates that the RO accepted this as an application to reopen the Veteran's right wrist claim.  Again, the RO found that new and material evidence adequate to reopen the Veteran's claim had not been submitted.  The Veteran submitted a statement in January 1998 that mentioned his right wrist disability.  In June 1998, the RO sent the Veteran a letter asking him clarify the issues with which he disagreed.  The Veteran did not respond to this request until April 2001.  Therefore, the Board finds that the November 1997 rating decision is also final.

That April 2001 statement served to reopen the Veteran's right wrist claim.  In August 2001, the RO again found that new and material evidence adequate to reopen to the Veteran's right wrist claim had not been submitted.  This decision became final because the Veteran filed a late notice of disagreement to this decision in December 2002, stating that he disagreed with his 20 percent disability rating.  The RO notified the Veteran that the notice of disagreement was not timely and informed him that "we must deny any further action on that claim."  The Veteran responded later in the month by requesting "that the claim filed for my right wrist" be evaluated.  The RO denied this attempt to reopen the claim in December 2005.  On a VA Form 9, the Veteran filed a timely notice of disagreement to the rating decision in January 2006.  The RO issued the Veteran a statement of the case in November 2006.  The Veteran then filed a substantive appeal in December 2006, vesting jurisdiction over the claim with the Board. 

As a preliminary matter, the Board notes that the Veteran's current claim involves entitlement to service connection for the residuals of right wrist injury.  This claim is based upon the same disability as the Veteran's previous claim, which was most recently denied by the August 2001 rating decision that became final.  Thus, it is appropriate for the Board to consider the claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2010).  

If evidence is new, but not material, the inquiry ends, and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).    

The evidence of record at the time of the final August 2001 rating decision included the Veteran's service treatment records, treatment records from the VA Medical Center in Huntsville dated August 1994 to April 2001, treatment records from the Fox Army Health Center dated April 1994 to January 1997, a compensation and pension examination report dated November 1993, and the Veteran's own statements.  Since the August 2001 rating decision, the Veteran and the RO supplemented the claims file with a VA treatment record from the VA Medical Center in Decatur, Alabama, dated in June 2005, VA treatment records from the Birmingham VA Medical Center from October 2005 to October 2006, a May 2005 X-ray of the Veteran's wrist, private physical therapy records dated from July 2006 to September 2006, treatment records from the Fox Army Health Center dated April 1994 to February 2009, a compensation and pension examination report dated October 2005, several of the Veteran's own statements, and the Veteran's hearing testimony.  The Veteran's request to reopen his claim is evaluated based on this new evidence.  

The RO had previously denied the Veteran's right wrist claims because there was no evidence of a chronic right wrist disability.  In this regard, the Board notes that some of the evidence submitted after the August 2001 rating decision was not available at the time of the RO's previous decision but none of it should be considered new and material to the Veteran's claim.  Specifically, the October 2005 compensation and pension examiner diagnosed the Veteran with an old un-united fracture of the right scaphoid with some degenerative changes of the radiocarpal joint and mild functional loss.  X-rays from a private health provider also showed a deformity of the scaphoid that "could reflect evidence of a prior trauma" in May 2005.  However, the November 1993 compensation and pension examination report included X-rays of the Veteran's wrist that also showed an old un-united fracture of the scaphoid bone with accompanying mild joint space loss at the radiocarpal joint and no acute fracture.  Therefore, when the RO most recently denied the Veteran's claim, the claims file contained evidence of the Veteran's claimed right wrist disability.  Thus, these records cannot be considered new and material.  Although the specific treatment records are new to the claims file, they contain evidence that was considered when the RO previously denied the Veteran's claim.  Finally, the Board also notes that a VA treatment record dated August 2008 includes a complaint of right wrist pain secondary to a prior injury in 1983 while in service.  However, this statement merely reflects the Veteran providing his own medical history and is not a diagnosis or medical opinion from the examining medical doctor, who found only mild swelling of the Veteran's right wrist and a range of motion within normal limits.  Therefore, the Board also finds that this treatment record is not material to reopening the Veteran's claim.  
  
Therefore, based on a review of the evidence submitted since the August 2001 rating decision, the Board finds that the evidence does not provide a "more complete picture of the circumstances surrounding the origin" of the Veteran's injury.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Since the August 2001 rating decision, the Veteran has only submitted evidence that was previously considered in denying his claim.  Therefore, the Board finds that the evidence submitted since August 2001 does not raise a reasonable possibility of substantiating the Veteran's claim.  

Accordingly, having determined that new and material evidence has not been submitted, the Veteran's claim of entitlement to service connection for the residuals of a closed head injury is not reopened.  Thus, the Board will not decide the Veteran's claim on the merits.


ORDER

1.  Entitlement to an evaluation higher than 10 percent for the service-connected residuals of a right knee sprain is denied.    

2.  New and material evidence has not been presented, and the claim of entitlement to service connection for the residuals of a right wrist injury is not reopened.  The appeal is denied.
  
REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims of entitlement to service connection for allergic rhinitis, degenerative joint disease of the left knee, hypertension, sleep apnea, and a back disability.

VA must provide a compensation and pension examination to a Veteran when the information and evidence of record (1) contains competent lay or medical evidence of a current diagnosed disability; (2) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 3.313, 3.316, and 3.317 manifesting during the applicable presumptive period if the Veteran has the required service to trigger the presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4)(i) (2010).  

The Veteran has been diagnosed with hypertension, sleep apnea, several upper respiratory infections, and arthritis and a meniscal tear of the left knee.  He has also been treated for allergies and an upper respiratory infection in service.  Additionally, the Veteran has submitted a buddy statement from his service roommate to provide evidence that he snored in service and even stopped breathing while sleeping on occasion.  Finally, the Veteran's separation examination contains his reports of knee pain and locking.  However, the Veteran did not receive a compensation and pension examination to determine whether his current disabilities are related to his period active military service.  Therefore, these claims are remanded so the Veteran can be afforded a compensation and pension examination(s).

The RO found that the Veteran had not submitted new and material evidence to reopen his back disability claim in a July 2010 rating decision.  On a VA Form 9 filed later that month, the Veteran expressed disagreement with the denial of his claim.  The RO has yet to take further action.  Therefore, this issue must be also be remanded for the issuance of a statement of the case and further adjudication.  See Manlincon v. West, 12 Vet. App. 238 (1999).   
Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded with an appropriate examination(s) to determine whether the Veteran's allergic rhinitis, left knee disability, sleep apnea, and hypertension are related to his period of active military service.  The claims file and a copy of this remand must be made available to and reviewed by the examiner(s) prior to the requested examination(s).  The examiner(s) should indicate in the report(s) that the claims file was reviewed.  All necessary tests should be conducted, and the examiner(s) should review the results of any testing prior to completion of the report(s).

The examiner(s) should specifically state whether the Veteran's allergic rhinitis, left knee disability, sleep apnea, and hypertension are at least as likely as not (i.e., probability of 50 percent) etiologically related to the Veteran's period of active military service.  The examiner(s) should also state whether it is at least as likely as not that the Veteran's sleep apnea caused of aggravated his hypertension.  

The examiner(s) must provide a comprehensive report(s) including complete rationales for all conclusions reached.  

2.  Regarding the Veteran's back claim, the RO/AMC should issue the Veteran a statement of the case.  If the Veteran thereafter perfects his appeal as to this issue, it should be returned for review by the Board.

3.  After any additional development deemed necessary is accomplished, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.      

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


